PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/035,220
Filing Date: 6 May 2016
Appellant(s): PARK, Kwang Bum



__________________
HOSOON LEE
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/05/2021.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/17/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims: Claims 2-7, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Herbst et al. (USPN 6,022,337) in view of Sano (USPN 4,942,352), Cowan et al. (USPGPub 2013/0126559), Bruce et al. (USPGPub 2012/0035472) above, and further in view of Whalley et al. (USPGPub 2013/0310756) and Kronestedt et al. (USPGPub 2009/0308386). Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Herbst et al. (USPN 6,022,337) in view of Sano (USPN 4,942,352), Cowan et al. (USPGPub 2013/0126559), Bruce et al. (U.S. PGPub 2012/0035472) above, and further in view of Whalley et al. (USPGPub 2013/0310756) and Kronestedt et al. (USPGPub 2009/0308386) as applied to Claim 13 above, and further in view of Patrick et al. (USPN 8,002,736). Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Herbst et al. (USPN 6,022,337) in view of Sano (USPN 4,942,352), Cowan et al. (USPGPub 2013/0126559), Bruce et al. (USPGPub 2012/0035472) above, and further in view of Whalley et al. (USPGPub 2013/0310756) and Kronestedt et al. (USPGPub 2009/0308386) as applied to Claim 14 above, and further in view of Ford (USPN 5,720,728).

Response to Argument
Arguments in the present case begin on Page 7 of the brief under the “Arguments” header. In the present case, arguments are directed to independent Claim 2. Claim 2 is rejected over Herbst et al. (USPN 6,022,337) in view of Sano (USPN 4,942,352), Cowan et al. (USPGPub 2013/0126559), Bruce et al. (USPGPub 2012/0035472) above, and further in view of Whalley et al. (USPGPub 2013/0310756) and Kronestedt et al. (USPGPub 2009/0308386). Specifically, Appellant’s arguments are focused on the modification of Herbst et al. in view of Bruce et al. above and further in view of Kronestedt et al. See Final Rejection dated 09/17/2020. In the second full paragraph of Page 7 of the brief, Appellant states “the Final Office Action interprets the motor 39 of Herbst as reading on the claimed “pressurizing plunger up/down driving module” and acknowledges that Herbst does not teach wherein the motor 39 includes “a lead screw engaging with the pressurizing plunger; a driving motor which rotates the lead screw; and a guide portion that guides movement of the pressurizing plunger,” as recited in claim 2.” This is not disputed by examiner. Rejections directed to secondary references Sano, Cowan et al., and Whalley et al. are not in dispute in the present brief.
	At the end of the third paragraph of Page 7, Appellant argues that the rationale provided for the Herbst et al. in view of Bruce et al. above and further in view of Kronestedt et al. modification “does not have the requisite rational underpinning necessary to establish a prima facie case of obviousness.” In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), the Supreme Court identified a number of rationales to support a conclusion of obviousness, one such rational being a teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to 
	In the present case, Appellant is not disputing whether the prior art Herbst et al. in view of Bruce et al. above and further in view of Kronestedt et al. teaches the prior art, but rather whether the teaching, suggestion, or motivation is sufficient to establish a prima facie case of obviousness. At the end of the first paragraph of Page 8 of the brief, Appellant argues “the Final Office Action fails to articulate any basis in fact or technical reasoning reasonably supporting a determination that the system of Herbst can be reasonably expected to expel medicament with higher degree of accuracy when modified as proposed by the Office Action.” In the very next paragraph, Appellant argues that “the requisite rational underpinning necessary to support a legal conclusion of obviousness” is lacking where the rational proffered by Examiner “is merely speculative and conclusory.” 
	However, Kronestedt explicitly discloses that threading in injection devices provides for greater accuracy the finer the screw pitch of the threaded components (Kronestedt ¶ 0023 and 0061). One of ordinary skill in the art would be motivated to configure the pressurizing plunger 
	In the last paragraph of Page 8 of the brief, Appellant argues “nothing in the cited references teaches or suggests that the threaded components of Bruce and Kronestedt, when incorporated into Herbst so as to be combined with the drive unit of Herbst, enables the injection device of Herbst to expel medicament with a higher degree of accuracy than is achievable by the drive unit of Herbst alone.” Examiner is not incorporating the components of Kronestedt et al. into Herbst et al. Examiner is relying on Kronestedt et al. to provide “a teaching, suggestion, or motivation” to incorporate the components of Bruce et al. into Herbst et al. Furthermore, examiner believes a prima facie case of obviousness has been established. Therefore, the burden shifts to Appellant to come forward with arguments and/or evidence to rebut the prima facie case. See In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc). However, Appellant’s above argument merely attempts to shift the burden of rebuttal on Examiner without having provided evidence or argument as to what about Bruce et al. and Kronestedt et al. does not increase the accuracy of Herbst et al. when incorporated therein. 
	Appellant’s argument and/or evidence could have comprised a teaching away in primary reference Herbst et al. from threaded components or evidence that the modification of primary 
	In the first full paragraph of Page 9 of the brief, Appellant argues that examiner has taken official notice in response to Examiner’s argument that “the delivery of drugs can never have enough accuracy” and that “it is the examiner’s position that one of ordinary skill in the art would recognize that providing threading in a device for delivering a medicament provides greater dosing accuracy.” See “Response to Arguments” section in Final Rejection dated 09/17/2020. However, official notice is only required in the rejection, not an arguments section that is a response to Appellant’s arguments to a non-final rejection. Furthermore, Appellant’s insistence that Examiner provide official notice of a disclosure provided for in secondary reference Kronestedt et al., namely greater dosing accuracy as a result of threading, is unnecessary where the disclosure is coming directly from the secondary reference. Furthermore, examiner stands by the argument that “the delivery of drugs can never have enough accuracy” where it is often the case that pharmaceuticals are prohibitively expensive and increased accuracy can aid in preventing harmful medical conditions resulting from too much or too little of a needed medicament. This is common knowledge in the present art. Examiner also stands by the argument that “it is the examiner’s position that one of ordinary skill in the art would recognize that providing threading in a device for delivering a medicament provides greater dosing accuracy” where secondary reference Kronestedt et al. provides “a 
	In the last paragraph of Page 9 of the brief and leading into Page 10, Appellant reiterates arguments which examiner has already addressed above. Appellant has not met the burden required to overcome the prima facie case of obviousness made in the present case. Furthermore, official notice is never taken in the present case. Accordingly, examiner submits that the Final Rejection dated 09/17/2020 is proper with regard to independent Claim 2 being obvious over Herbst et al. (USPN 6,022,337) in view of Sano (USPN 4,942,352), Cowan et al. (USPGPub 2013/0126559), Bruce et al. (USPGPub 2012/0035472) above, and further in view of Whalley et al. (USPGPub 2013/0310756) and Kronestedt et al. (USPGPub 2009/0308386). 
	As independent Claim 2 is the only claim upon which arguments are directed, Examiner respectfully requests that all rejections in present case be upheld. 

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WILLIAM R FREHE/Examiner, Art Unit 3783  
                                                                                                                                                                                                      Conferees:
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783          
                                                                                                                                                                                              /QUANG D THANH/Primary Examiner, Art Unit 3785